Citation Nr: 0002805	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-32 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left ulnar nerve 
entrapment.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1941 to December 
1964.

The appeal arises from the March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which, in pertinent part, denied service 
connection for a "left hand condition."

In the course of appeal, the veteran testified before the 
undersigned Board member at the RO in November 1999.  A 
transcript of that hearing is included in the claims folder.  
At the time of this hearing the veteran's representative was 
not in attendance.  The veteran was accompanied and assisted 
in the hearing by an RO veteran's service representative.


FINDING OF FACT

The veteran's claim for service connection for left ulnar 
nerve entrapment is not plausible.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for left ulnar nerve entrapment.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show treatment in September 1958 for 
injury to the left wrist.  The veteran reportedly fell and 
injured the wrist.  There was pain and slight swelling and 
tenderness over the ulnar carpals.  There was almost full 
range of motion.  The initial impression was sprain, rule out 
carpal fracture.  Initial X-rays were negative for fracture 
or dislocation.  Bones were in normal alignment and position. 

In October 1958 the veteran complained of persistent pain and 
tenderness over the dorsal surface of the left wrist on the 
ulnar side, also described as over the left hamate and 
cuneiform carpals, for the last month and associated with a 
fall the previous month.  An examiner questioned the 
possibility of bursitis, expressing the opinion that the 
condition was not a ganglion.  The examiner noted that prior 
X-rays looked suspicious for a navicular fracture.  However, 
X-rays of the wrist taken in October 1958 with navicular 
views were also negative.  The tender area was injected with 
1 cc of hydrocortisone.  

Other than these reports of treatment in September and 
October, 1958, the veteran's service medical records and 
inservice examination reports, including an annual 
examination in November 1959, an examination for separation 
and reenlistment in July 1962, and a Medical Board 
examination in September 1964, are all entirely negative for 
any further treatment for conditions involving the left upper 
extremity at or below the elbow.

In July 1968 the veteran was hospitalized at an Army hospital 
for complaints of numbness of the left ring and small 
fingers.  The veteran reported numbness and tingling of the 
left ring and small fingers since April 1968, with no 
previous history of trauma to the hand or the left elbow.  A 
history was also noted of intermittent pain in the neck for 
the prior several months.  The examiner found a positive 
Tinel's sign of the medial aspect of the left elbow beneath 
the medial epicondyle of the humerus, with hypesthesia of the 
ulnar nerve distribution of the left hand and weakness on 
adduction and abduction of the fingers of the left hand.  
There was full range of motion of the left elbow.  X-rays of 
the left elbow and cervical spine were within normal limits.  
A left ulnar nerve transposition was performed, with a benign 
postoperative course.  The examiner diagnosed left ulnar 
neuritis, treated and improved.  

The claims file contains VA outpatient treatment records in 
1993.  The veteran was treated for left ulnar symptoms at the 
elbow and further along the left upper extremity, without 
relief.  

At an October 1983 VA examination for the veteran's 
blindness, the veteran also reported pain in the left arm 
from the elbow to the tips of his fingers.  

At an October 1993 VA outpatient treatment consultation, the 
veteran complained of left hand weakness with a history of 
paresthesia of the left digits and pain in the ulnar aspect 
of the arm for years.  An ulnar release procedure in the 
1960's was noted, with the veteran reportedly unable to open 
the left fourth and fifth digits since that time.  The 
veteran also reported paresthesias over the first and second 
digits of the left hand.  The examiner found the fourth and 
fifth digits of the left hand flexed to palm at rest, with 
painful passive range of motion to open them.  There was 
hyperesthesia/dysesthesia and tenderness to light touch along 
the ulna.  Active range of motion of the left elbow was 
painful and 1/3 normal range.  Manual muscle test showed 
diffuse weakness with 2/5 strength in the left upper 
extremity.  Electrodiagnostic testing showed diffuse left 
brachial plexopathy.  The examiner diagnosed left arm 
polyneuropathy with  possible brachial plexopathy.  

On subsequent VA outpatient treatment in November 1993 the 
veteran complained of ongoing difficulties with the left arm 
and hand since 1964.  The examiner noted complete flexion of 
the fourth and fifth digits of the left hand and the 
veteran's complaints of severe pain in the left arm.  The 
veteran had limited active range of motion of the left hand 
secondary to reports of pain.  

At an August 1997 VA examination of the left wrist, the 
examiner noted the veteran's history of injury to the left 
wrist in service with discomfort in the left wrist at that 
time, no injury then shown on X-rays, and continued 
intermittent discomfort in the wrist from that time until the 
present, with a reported steroid injection believed to have 
been administered around 1960.  The examiner noted that the 
veteran also began developing tingling in the ulnar aspect of 
the hand post service, with electromyogram studies apparently 
showing some ulnar nerve entrapment.  A previous surgical 
release for left ulnar nerve entrapment was noted, without 
total resolution of the finger tingling, and with development 
of flexor contractions of the last two digits of the left 
hand in about 1990.  The examiner found slight atrophy of the 
hypothenar eminence on the left compared to the right, and 
flexor contraction to 90 degrees at the proximal 
interphalangeal joint of the fourth and fifth digits of the 
left hand with no voluntary mobility of those joints without 
folding the hand using the other hand.  There was normal 
movement of the other three fingers of the left hand.  The 
left wrist had range of motion to 35 degrees extension and 35 
degrees flexion, with ulnar and radial deviation to about 10 
degrees in each direction.  There was discomfort to palpation 
in the carpal-metacarpal area, though without palpable 
crepitus upon that maneuver.  There was no pain isolated to 
the region of the left snuff box.  The examiner diagnosed a 
remote injury to the left wrist, currently with continued 
complaint of discomfort, with some minimal limitation of 
motion of the wrist, though with an otherwise essentially 
normal examination.  The examiner assessed obvious left ulnar 
nerve entrapment that was unrelated to the left wrist injury.  
In an addendum to the August 1997 examination report, dated 
in January 1998, the VA physician further elaborated on the 
veteran's current left ulnar entrapment symptoms.  He did not 
relate the current left ulnar entrapment to service.

In November 1999 the veteran testified before the undersigned 
Board member at the RO.  It was noted by the RO veteran's 
service representative that the veteran's claimed left ulnar 
nerve disorder had also been diagnosed as entrapment or 
brachial plexopathy or neuritis of the ulnar nerve, and that 
the veteran was claiming that the left ulnar nerve entrapment 
was related to a left wrist injury in service in September 
1958.  The veteran testified that he had suffered from 
continuing pain in the left wrist since a fall on the left 
hand in service in 1958.  He testified that he had always 
worn an ace bandage on the wrist since that injury, and that 
the fingers had become numb and were operated on at Walson 
Army Hospital, Fort Dix, in approximately July 1968, with 
casting of the arm following that surgery.  He testified that 
following the surgery the fingers began to stiffen again, and 
he went to an orthopedic doctor who advised him to leave the 
hand alone.  He testified that currently he could not 
straighten the fingers of his left hand and his left hand was 
useless.  He testified that he had gone to an orthopedic 
clinic in East Orange, New Jersey, for nearly two years, and 
was only given pills for pain, with no help otherwise except 
continued wearing of an ace bandage.  He testified that he 
was currently given Motrin for the left ulnar nerve 
entrapment, and added that he could not do anything with the 
hand at present due to pain.  

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  A claim is well 
grounded when it is plausible.  In Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) held that a 
plausible claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only plausible to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

In this case, the veteran has presented clear current medical 
evidence, in the form of an August 1997 VA examination, 
establishing that he has current left ulnar nerve entrapment, 
with manifestations including flexion contractions of the 
fourth and fifth digits of the left hand.  Hence the first 
Caluza requirement of a medical showing of a current 
disability is met.  

Service medical records show that the veteran suffered injury 
to the left wrist in service in September 1958, with pain and 
swelling of the joint but without any fracture found upon 
repeated X-ray and with a diagnosis of wrist sprain assigned.  
Treatment for that injury continued in October 1958.  Hence 
the second Caluza requirement of an injury in service is met.  
However, residuals of that injury were not indicated in any 
further service medical records.  Service medical records are 
negative for any disorder affecting the left ulnar nerve.  

Ulnar nerve entrapment was first identified in July 1968 in 
the course of hospitalization at an Army hospital for 
complaints of numbness of fingers of the left hand, with 
reported onset of symptoms in April 1968.  Left ulnar nerve 
neuritis was diagnosed and treated with ulnar nerve 
transposition.  Medical records within the case file are 
negative for treatment of left ulnar nerve entrapment prior 
to July 1968, and the record of that treatment reflects that 
symptoms did not date prior to April 1968.  The third Caluza 
requirement of cognizable (medical) evidence causally linking 
the inservice injury to the veteran's left wrist with his 
current left ulnar nerve entrapment (for which he claims 
entitlement to service connection) is not met.  To the 
contrary, the VA examiner in August 1997 concluded that the 
left ulnar nerve entrapment was unrelated to his past left 
wrist injury.  

In the absence of cognizable (medical) evidence causally 
linking the veteran's inservice left wrist injury with his 
current left ulnar nerve entrapment, or cognizable (medical) 
evidence otherwise causally linking left ulnar nerve 
entrapment to the veteran's period of service, entitlement to 
service connection for left ulnar nerve entrapment must be 
denied as not well grounded.  Caluza; Tidwell.




ORDER

Service connection for left ulnar nerve entrapment is denied 
as not well grounded.  

 


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

